IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 25, 2007
                                 No. 07-50297
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LORENZO VILLALOBOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:05-CR-755-10


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Lorenzo Villalobos has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Villalobos has filed a response. The record is insufficiently
developed to allow consideration at this time of Villalobos’s claims of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006).    Our independent review of the record, counsel’s brief, and



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-50297

Villalobos’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                      2